819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Armando VALLINA, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 86-1778.
United States Court of Appeals, Sixth Circuit.
May 29, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of petitioner's appeal from the district court's judgment denying his petition for habeas corpus relief under 28 U.S.C. Sec.2241.  The matter was referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleged that the United States Parole Commission denied him due process by relying on inaccurate and insufficient evidence to impose a presumptive parole date which exceeded the guidelines for his offense.


3
Upon consideration, this court concludes that the district court's judgment must be affirmed for the reasons stated in its memorandum opinion dated August 11, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.